ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                     )
                                                 )
Laser Operations LLC                             )        ASBCA No. 59528
                                                 )
Under Contract No. W911QX-06-C-0044 et al. )

APPEARANCES FOR THE APPELLANT:                            Andrew Mohr, Esq.
                                                          Gabriel Kennon, Esq.
                                                           Cohen Mohr LLP
                                                           Washington, DC

APPEARANCES FOR THE GOVERNMENT:                           E. Michael Chiaparas, Esq.
                                                           DCMA Chief Trial Attorney
                                                          Srikanti Schaffner, Esq.
                                                           Defense Contract Management Agency
                                                           Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 18 November 2015

                                                 /~4:_(efd--
                                                     MARK N. STEMPLER
                                                     Administrative Judge
                                                     Acting Chairman
                                                     Armed Services Board
                                                     of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59528, Appeal of Laser Operations
LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals